UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4564


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EIUNIKE TAMARA JONES,

                  Defendant - Appellant.



                              No. 08-4565


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CYNTHIA DENISE HUNTER,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.      Henry M. Herlong, Jr.,
District Judge. (6:07-cr-01346-GRA-1; 6:07-cr-01346-GRA-2)


Submitted:    November 13, 2008             Decided:   January 15, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenville, South Carolina; David B. Betts, LAW OFFICES OF DAVID
B. BETTS, Columbia, South Carolina, for Appellants.        David
Calhoun Stephens, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Cynthia Denise Hunter and Eiunike Tamara Jones pled

guilty    to    bank   fraud,     in   violation    of    18    U.S.C.      §§ 2,       1344

(2006), and aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1) (2006).            They were sentenced to 26 months and 42

months’     imprisonment,        respectively.       On     appeal,     counsel         have

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which they state there are no meritorious issues for

appeal, but question whether the district court complied with

Fed.   R.   Crim.      P.   11   in    accepting    Hunter’s        guilty       plea   and

whether the sentence it imposed on Jones was reasonable.                           Hunter

and    Jones    were    informed       of   their   right      to    file    a    pro    se

supplemental brief, but neither has done so.                   We affirm.

               Because Hunter did not move in the district court to

withdraw her guilty plea, her challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.                        See United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                        Our review of

the transcript of the plea colloquy leads us to conclude that

the district court substantially complied with the mandates of

Fed. R. Crim. P. 11 in accepting Hunter’s guilty plea and that

any    omissions        did      not    affect      her     substantial           rights.

Critically, the district court ensured that the plea was entered

knowingly and voluntarily and was supported by an independent

factual basis.         See United States v. DeFusco, 949 F.2d 114, 116,

                                            3
119-20 (4th Cir. 1991).                 Further, Hunter does not suggest that

she would have declined to plead guilty had the district court’s

Rule 11 colloquy been more exacting.                    Accordingly, we discern no

plain error.

             Turning       to   Jones’      sentence,        Jones     conceded    at   the

sentencing hearing that the Guidelines range of 18 to 24 months’

imprisonment        for     the     bank     fraud         conviction     was     properly

calculated and that she was subject to a statutorily mandated

consecutive sentence of 24 months for each of the aggravated

identity     theft     convictions.             The     district     court      explicitly

treated the Guidelines as advisory, and sentenced Jones after

considering     the       Guidelines       range,      the     18   U.S.C.A.     § 3553(a)

(West    2006   &    Supp.      2008)      factors,        counsel’s    arguments,      and

Jones’    allocution.             Thus,    we       conclude    that    Jones’    within-

Guidelines      sentence          for     the       bank     fraud      conviction      and

statutorily required consecutive sentence for the identity theft

convictions ∗ are reasonable.               See United States v. Farrior, 535

F.3d 210, 224 (4th Cir. 2008); United States v. Go, 517 F.3d

216, 218 (4th Cir. 2008).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

     ∗
       As authorized by 18 U.S.C. § 1028A(b)(4) (2006), the
district court permitted the two 24-month sentences imposed upon
Jones’ identity theft convictions to run concurrently.



                                                4
appeal.    Accordingly, we affirm the judgments of the district

court.    This court requires that counsel inform their clients,

in writing, of their right to petition the Supreme Court of the

United States for further review.            If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.             Counsel’s motion must state

that a copy thereof was served on the client.                We dispense with

oral   argument   because     the    facts    and   legal    contentions    are

adequately   presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       5